Title: Jacob Franklin Heston to Thomas Jefferson, [before 20 July 1811]
From: Heston, Jacob Franklin
To: Jefferson, Thomas


           
                  Sir, 
                  
                     before 20 July 1811
           IN dedicating this book to you, I have many reasons to expect, that I shall escape the censures, which the authors of dedicatory addresses so generally, and so justly, deserve. If you had not retired from office into the peace of private life, this address might have afforded some pretext, perhaps, to charge me with motives, very different from those by which I am actuated. But sir, you neither wear a crown, nor hold an office; and therefore, the base incentives by which dedicators are so often influenced, cannot with any plausibility be imputed to me. Indeed, if you were still in office, such reproaches could not be believed; because it could not be supposed that I am ignorant of a character, which is known to all the rest of my fellow citizens. It is now obvious, I believe, that no eulogium could induce you to grant favours to the unworthy; nor the omission of it to withhold them from merit. Hence, sir, if you were still in office, it must be evident that I would not, if I were seeking promotion or gain, inscribe my productions to one, from whom no more could be obtained by that means, than could be obtained without. Besides, as so fit an occasion, for an address of this kind, has seldom, or perhaps never, occurred before, I ought not to be judged by common criterions.
          I have addressed you, sir, on the present occasion, not only for the purpose of expressing my gratitude for the services which you have rendered to mankind; but for the honour of publicly declaring my intire approbation of your public and private life. I may not perhaps, be informed of all your private transactions; but I give them this approbation, with the fullest confidence; because your political and official conduct has given the most unequivocal proof, that your private life has been laudable and correct. He who preserves an unsullied virtue in the highest stations, and in the greatest prosperity, as well as under the pressure of the greatest difficulties, would certainly act with propriety in every sphere in which he could be placed; for whoever with virtuous firmness uniformly resists the stronger temptations, would surely not yield to the weaker.
          You will observe, sir, that I do no more at present, than adopt the easiest method of participating in the honour of another’s merit. For, by adopting the works and sentiments of others, we seem to share in their fame; though we have neither the wisdom with which their plans were devised, nor the prudence or fortitude by which they were executed. And it is thus, sir, by this approbation of Your policy, that I seem to share in the honour of it.
          But, independent of the high gratification and honour, which I derive from this public acknowledgment of my approbation and regard; if the tendency of this book is consistent with the design of writing it, to whom could I offer the homage of its dedication, with that propriety with which it is now offered to you. For, you were not only the first to make a prompt and manly declaration of independence; but you have uniformly evinced, on all occasions since, the most incorruptible attachment to liberty, and the most disinterested desire to extend and preserve it for the benefit of the human race. Under your administration the most obvious defects of the constitution were removed; and its best principles strengthened and preserved. Under you, the friends of liberty, cheerfully and unanimously united for its defence; and by you it was protected from foreign and domestic foes. Under you, the diabolical spirit of despotism was suppressed; and by your firmness, some of the would be tyrants of our country, were driven from our shores.
          In short, under your wise, lenient, and pacific administration, we enjoyed the most unexampled prosperity, and “witnessed the safety with which error of opinion may be tolerated, where reason is left free to combat it.”
          After so many heart saddening instances of the infamous and cruel success of monarchs; and amidst so many shocking examples of political turpitude and apostacy, it is peculiarly grateful to the mind, to behold, in this happy country, wisdom triumphing over folly, virtue over vice, and truth over falshood. It must, indeed, be the sweetest consolation, amidst these melancholy instances of political, immoral, and infernal deception; to behold a great and incorruptible statesman, scorning the baubles and temptations of ambition, trampling on the spirit of tyranny and oppression, and, with a firm heart and capacious mind, protecting his country from the evils which threaten it, and preserving its freedom, peace, and prosperity. At least, to a mind possessed of honest sensibility, I cannot imagine what could afford a higher
			 gratification, than to see a good man always successful, when he is struggling with such glorious and invincible integrity, to discharge the most sacred of duties: especially, when he bears down
			 before the tide of his good fortune, the extreme cruelty and depravity of a despotic or monarchical spirit: for as history proves that there is nothing more cruel than the success of that spirit;
			 so
			 nothing should give us more joy, than to see it successfully opposed. Hence, sir, while I have beheld your success, I have felt the liveliest gratification; and have imbibed the pleasing hope,
			 that
			 your great example would limit the ambition of others; and stimulate your successors to walk in your path.
          But sir, if it is a pleasure to reflect on your services, it must also be a pleasure to know that they have met with a grateful reward. I do not, however, mean to insinuate that your reward is equal to your services; but I believe it is the greatest which a wise man can experience, and it arises from the happiness, gratitude and veneration of his fellow citizens. If it must afford pleasure even to an ordinary mind, to reflect on the happiness of this extensive country; what delight must it give to you to behold the felicity of so many millions; especially, if you consider that you were so greatly instrumental in procuring it.
          With respect sir, to this book, whatever may be its effect, or its merit, it was written in favour of liberty: and therefore I think I could not offer the homage of this dedication to any one with as much consistency as it is now offered to you, to whom we are so much indebted for the liberty which we at present enjoy.
          But, if I am acquainted with the sentiments of the public, it is not only your political discernment, services and integrity which have, in their judgment, entitled you to our respect; but, though I have addressed this book to you merely as to the great defender of liberty, yet, if it had possessed the greatest literary merit, I should, nevertheless, have thought it most proper to inscribe it to you: and the propriety of it would, I believe, be no less obvious to the public.
          I have not, however, the vanity to expect that one who has been accustomed to write with the greatest elegance, perspicuity, and correctness, will find much, except truth, to esteem in this book: nor do I expect that one who possesses the finest taste, and is the most capable of perceiving the smallest shade or tincture of impropriety, can peruse it without meeting with many gloomy or unsavoury passages in his way. But I confidently hope, that, if it would be an atom in the scale of liberty, you will be cautious in animadverting on it’s defects; for I cannot, be insensible that if this work has any merit, the sanction of your name would give it currency, and notwithstanding its defects, make it in some degree useful to the public.
          If, in making this address without your knowledge or consent, I have committed an error, I know that there are none more likely to pardon errors, than those who know how to avoid them; and the hope of impunity encouraged me to gratify my inclination, by a more free communication of sentiment, than may, perhaps, be proper on the present occasion. I have not however mentioned facts and opinions, because I thought that it would be agreeable to you to hear even the truth in your own praise, but because I thought that it would be honourable to me, and in some other respects proper, to mention them. I have not said enough to do justice to my own feelings, although I have said more than can be agreeable to yours: but, if I have derived a gratification at your expence, I hope you will pardon this freedom when you reflect, that I consider this as the only opportunity which I can ever have of publishing sentiments so honourable to myself. I hope also that you will pardon the manner of publishing them, when you reflect on the plainness of my understanding, and the difficulty of attaining the object which I desire on the one hand, without violating the strict rules of decorum on the other. This is a difficulty to which I fear I am unequal: and I should make the experiment with the greatest apprehension if it could occasion any serious injury. But, for particular reasons, I have determined to express the truth in this address; and when all other apologies fail, I will plainly appeal for my justification to the right, which every man has of declaring his approbation of another’s conduct. This is a right which you cannot deny. I do not, however, wish to appear in the high road of venal dedicators: and, lest I should seem to be treading in the same path, I will only recapitulate what I have, before observed, that I wish this address to be considered, merely as the sincere declaration of the gratitude which I feel, and of the sentiments which I am proud to proclaim: and that, to consider it in any other light would indeed be an act of injustice: for as to the assertions which it contains, they are notoriously true; and as to the expression of my regard, there is no reason to believe that it is not, what it really is, the purest homage of my soul, uninfluenced by the body or its concerns.
          I will now conclude, without venturing to trouble you with any other remark, except, that I fear the length and prolixity of this address will admit of no excuse; permit me however, in taking my leave to reiterate the warmest assurances of my sincerity and of the great veneration, with which
          I have the honour to be, Sir, your most devoted friend and Fellow Citizen,
                  Jacob Franklin Heston
        